Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-20 are presented for examination.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 12/18/2019 are accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



1.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Branson et al. (USPatent No. 10,338,906, hereinafter “Branson”).

Regarding claim 1, Branson does disclose, a user device, comprising: a memory arrangement; and a processor configured to execute a feature access function corresponding to an application feature included in an application (Branson, (col. 2 lines 23-24), controlling availability of a feature of an application), wherein the feature access function performs operations comprising: receiving a first value, wherein the feature access function is configured to receive one of a plurality of values each time the application is launched (Branson, (col. 2 lines 36-39), when a user accesses the social networking application, the social networking application can request the gate to determine whether the particular feature is to be made available to the user; (col. 2 lines 66-67), where an operating system of a client computing device (“client”) used to access the host application); determining that feature access a condition is satisfied; when the feature access condition is satisfied (Branson, (col. 3 lines 16-18 and figures 3A - 3B), the host application requests the gate, e.g., when a particular user accesses the host application, to determine if the particular user is from “country A.”), returning the first value, wherein returning the first value Branson, (col. 9 lines 1-9 and figures 3A - 3B), the first gate 130 determines whether the first feature 120 is to be made available based on the criterion 325 as described above and sends the result 330 of the determination to the host application 110. If the result 330 includes a true value, the host application 110 executes a second portion 370 of the code of the host application 110 corresponding to the first feature 120 and sends a response 360 including the first feature 120 to the first client 165).  

Regarding claim 2, Branson further disclose the user device of claim 1, wherein the first value is received after the application is launched a first time, a second value is received after the application is launched a second time and the first value is different from the second value (Branson, (col. 3 lines 28-33) If the particular feature is to be made available to the users in “country B” as well, e.g., at a later time, the feature manager may modify the gate by adding the parameter value “country B” to the “allowed country” parameter, and the particular feature would be made available to the users in “country B”; (claim 20), wherein the gate application implements at least one of the plurality of gates to control the availability of a specified feature at runtime of the host application).  

Regarding claim 3, Branson further disclose the user device of claim 2, wherein the second value is the only value of the plurality of values that is configured to be returned when the condition is satisfied after the application is launched the second time  Branson, (col. 3 lines 28-33), if the particular feature is to be made available to the users in “country B” as well, e.g., at a later time, the feature manager may modify the gate by adding the parameter value “country B” to the “allowed country” parameter, and the particular feature would be made available to the users in “country B”; (claim 20), wherein the gate application implements at least one of the plurality of gates to control the availability of a specified feature at runtime of the host application).  

Regarding claim 4, Branson further disclose the user device of claim 1, the operations further comprising: when the condition is not satisfied, returning a further value, wherein the further value is different from the received value (Branson, (col. 4 lines 6-14),  if the criterion yields a “true” value, that is, the user request is from the list of countries specified in “$allow_country”, the gate returns a true value to the host application indicating the host application to make the feature available to the user. If the criterion yields a “false” value, that is, the user request is not from the list of countries specified in “$allow_country”, the gate returns a false value to the host application indicating the host application to restrict the user from accessing the feature).  

Regarding claim 5, Branson further disclose the user device of claim 1, wherein determining that the feature access condition is satisfied is based on one or more factors and wherein the one or more factors includes one or more of a signature, a geographical location and login credentials (Branson, (col. 2 lines 38-43), the gate can extract one or more attributes from the request, e.g., attributes associated with the user such as user ID, country (i.e. a geographical location) from which the request is originating, and determine whether the attributes satisfy the criteria defined in the gate).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

2.	Claims 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Branson et al. (USPatent No. 10,338,906, hereinafter “Branson”) in view of Grigera (US Patent No. 9,946,856, hereinafter “Grigera”).

Regarding claim 6, Branson does disclose, a user device, comprising: a memory arrangement; and a processor configured to execute an application, wherein the application includes an application feature and a feature access function (Branson, (col. 2 lines 23-24), controlling availability of a feature of an application), the application configured to perform a feature access operation comprising: selecting, during runtime, a first value for the feature access function to return when the feature access function determines that access to the feature is permitted (Branson, (col. 2 lines 36-39), when a user accesses the social networking application, the social networking application can request the gate to determine whether the particular feature is to be made available to the user; (col. 2 lines 66-67), where an operating system of a client computing device (“client”) used to access the host application; (claim 20), wherein the gate application implements at least one of the plurality of gates to control the availability of a specified feature at runtime of the host application); determining, by the feature access function, that access to the application feature is permitted; returning, by the feature access function, the first value (Branson, (col. 9 lines 1-9 and figures 3A - 3B), the first gate 130 determines whether the first feature 120 is to be made available based on the criterion 325 as described above and sends the result 330 of the determination to the host application 110. If the result 330 includes a true value, the host application 110 executes a second portion 370 of the code of the host application 110 corresponding to the first feature 120 and sends a response 360 including the first feature 120 to the first client 165). 
Branson does not explicitly disclose but the analogous art Grigera discloses, enabling the application feature based on the feature access function returning the first value (Grigera, (col. 10 lines 19-25),  an executing application detects or determines a need to use a function F, which needs to use information of the user or a feature or the host device G. At block 615, the application checks to see if a consent to access or use G has been given. If the check at 620 is positive, the function F is activated, enabled, or otherwise allowed to be executed, which uses G).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Branson by including enabling the application feature taught by Grigera for the advantage of providing users on-demand application permissions with the choice of which 

Regarding claim 7, the combination of Branson-Grigera does disclose, the user device of claim 6, the operations further comprising: identifying a predetermined type of event (Branson, (col. 6 lines 53-63), the parameters of the gate can be of a particular data type. For example, the first parameter “$whitelist” 205 is of “user” data type 210. That is, the parameter values that can be added to the first parameter 205 should be of “user” data type, e.g., user IDs. Examples of parameter data types can include operating system type, version of the host application 110, country, percentage, and number of followers. Further, the first parameter 205 can be configured to have a single parameter value or multiple parameter value); selecting, during runtime and in response to the predetermined type of event (Branson, (claim 20), wherein the gate application implements at least one of the plurality of gates to control the availability of a specified feature at runtime of the host application), a second value for the feature access function to return when the feature access function determines that access to the feature is permitted, wherein the second value is different from the first value and wherein, when the second value is selected, the first value no longer permits access to the application feature; determining, by the feature access function, that access to the application feature is permitted; returning, by the feature access function, the second value (Branson, (col. 3 lines 28-33), if the particular feature is to be made available to the users in “country B” as well, e.g., at a later time, the feature manager may modify the gate by adding the parameter value “country B” to the “allowed country” parameter, and the particular feature would be made available to the users in “country B”; (col. 9 lines 1-9 and figures 3A - 3B), where the first gate 130 determines whether the first feature 120 is to be made available based on the criterion 325 as described above and sends the result 330 of the determination to the host application 110. If the result 330 includes a true value, the host application 110 executes a second portion 370 of the code of the host application 110 corresponding to the first feature 120 and sends a response 360 including the first feature 120 to the first client 165); and enabling the application feature based on the feature access function returning the second value (Grigera, (col. 10 lines 19-25),  an executing application detects or determines a need to use a function F, which needs to use information of the user or a feature or the host device G. At block 615, the application checks to see if a consent to access or use G has been given. If the check at 620 is positive, the function F is activated, enabled, or otherwise allowed to be executed, which uses G).  

Regarding claim 8, the combination of Branson-Grigera does disclose, the user device of claim 7, wherein the predetermined type of event is one of an application launch, an expiration of a timer or execution of the feature access function a predetermined number of times (Grigera, (col. 5 lines 14-17), a time-based permission, which means the permission is only valid within one or more time periods).  

Regarding claim 9, the combination of Branson-Grigera does disclose, the user device of claim 6, wherein determining that access to the application feature is permitted is based on one or more factors and wherein the one or more factors includes one or more of a signature, a geographical location and login credentials (Branson, (col. 2 lines 38-43), the gate can extract one or more attributes from the request, e.g., attributes associated with the user such as user ID, country (i.e. a geographical location) from which the request is originating, and determine whether the attributes satisfy the criteria defined in the gate).  

Regarding claim 10, the combination of Branson-Grigera does disclose, the user device of claim 6, wherein the feature access function returns a value that is not the first value when access to the application feature is not permitted (Branson, (col. 4 lines 6-14), if the criterion yields a “true” value, that is, the user request is from the list of countries specified in “$allow_country”, the gate returns a true value to the host application indicating the host application to make the feature available to the user. If the criterion yields a “false” value, that is, the user request is not from the list of countries specified in “$allow_country”, the gate returns a false value to the host application indicating the host application to restrict the user from accessing the feature).  

Regarding claim 11, the combination of Branson-Grigera does disclose, the user device of claim 6, wherein the first value is a randomly selected from a set of values (a random value selection is well known in the art of security).  

Regarding claim 12, the combination of Branson-Grigera does disclose, the user device of claim 6, wherein selecting the first value is performed after application launch (Branson, (claim 20), wherein the gate application implements at least one of the plurality of gates to control the availability of a specified feature at runtime of the host application).  

Regarding claim 13, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Regarding claim 14, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Regarding claim 15, the combination of Branson-Grigera does disclose, the method of claim 14, wherein the predetermined type of event is an application launch (Branson, (claim 20), wherein the gate application implements at least one of the plurality of gates to control the availability of a specified feature at runtime of the host application).  

Regarding claim 16, the combination of Branson-Grigera does disclose, the method of claim 14, wherein the predetermined type of event is one of an expiration of a timer or execution of the feature access function a predetermined number of times (Grigera, (col. 5 lines 14-17), a time-based permission, which means the permission is only valid within one or more time periods).  

Regarding claim 17, the combination of Branson-Grigera does disclose, the method of claim 14, wherein determining that access to the application feature is permitted is based on one or more factors and wherein the one or more factors includes one or more of a signature, a geographical location and login credentials (Branson, (col. 2 lines 38-43), the gate can extract one or more attributes from the request, e.g., attributes associated with the user such as user ID, country (i.e. a geographical location) from which the request is originating, and determine whether the attributes satisfy the criteria defined in the gate).  

Regarding claim 18, the combination of Branson-Grigera does disclose, the method of claim 14, wherein the feature access function returns a value that is not the first value when access to the application feature is not permitted (Branson, (col. 4 lines 6-14),  if the criterion yields a “true” value, that is, the user request is from the list of countries specified in “$allow_country”, the gate returns a true value to the host application indicating the host application to make the feature available to the user. If the criterion yields a “false” value, that is, the user request is not from the list of countries specified in “$allow_country”, the gate returns a false value to the host application indicating the host application to restrict the user from accessing the feature).  

Regarding claim 19, the combination of Branson-Grigera does disclose, the method of claim 14, wherein selecting the first value is performed after application launch (Branson, (claim 20), wherein the gate application implements at least one of the plurality of gates to control the availability of a specified feature at runtime of the host application).  

Regarding claim 20, the substance of the claimed invention is similar to that of claim 11. Accordingly, this claim is rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432